14 N.J. 475 (1954)
102 A.2d 769
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
THOMAS WALKER, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Submitted February 8, 1954.
Decided February 15, 1954.
Mr. Thomas Walker in propria personna.
Mr. Mitchell H. Cohen and Mr. Benjamin Asbell for the respondent.
PER CURIAM.
The appeal is dismissed for want of jurisdiction in this court, the appeal having been taken out of time.
However, we have considered the merits of the points argued by the appellant and find them to be utterly without substance.
The appeal is dismissed.
For dismissal  Chief Justice VANDERBILT and Justices HEHER, OLIPHANT, WACHENFELD, BURLING, JACOBS and BRENNAN  7.
Opposed  None.